 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   RICHARD V. SPENCER
 7 Secretary of the United States
   Department of the Navy
 8

 9

10                             IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12

13   WILLIAM ALBRO,                               No. 1:18-cv-01156-DAD-JLT

14                        Plaintiff,              STIPULATION AND PROPOSED ORDER TO
                                                  CONTINUE SCHEDULING CONFERENCE
15                 v.                             (Doc. 39)
16   RICHARD V. SPENCER, Secretary of the
     United States Department of the Navy,
17
                          Defendant.
18

19
20

21

22

23

24

25

26
27

28



30
 1                              STIPULATION AND PROPOSED ORDER

 2         IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the Scheduling Conference in this matter be continued from November 18, 2019, to December 23, 2019,

 4 to allow time for the Court to resolve Defendant’s Motion to Dismiss Plaintiff’s First Amended

 5 Complaint. See ECF Nos. 32–38.

 6

 7 Dated: October 30, 2019                                MCGREGOR W. SCOTT
                                                          United States Attorney
 8
                                                   By:    /s/ Joseph B. Frueh
 9                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
10
                                                          Attorneys for Defendant
11                                                        RICHARD V. SPENCER
                                                          Secretary of the United States
12                                                        Department of the Navy
13                                                        THE EMPLOYMENT LAW GROUP, PC

14                                                 By:    /s/ John T. Harrington (authorized 10/30/2019)
                                                          JOHN T. HARRINGTON
15
                                                          Attorneys for Plaintiff
16                                                        WILLIAM ALBRO
17                                                   ORDER

18         Based upon the stipulation of counsel, the scheduling conference will be continued. However,

19 the date selected is not available. Thus, the Court CONTINUES the scheduling conference to December
20 20, 2019 at 9:00 a.m.

21
     IT IS SO ORDERED.
22

23      Dated:    October 30, 2019                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION AND PROPOSED ORDER TO CONTINUE          1
30    SCHEDULING CONFERENCE
